

114 S1685 RS: Amateur Radio Parity Act of 2015
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 700114th CONGRESS2d SessionS. 1685IN THE SENATE OF THE UNITED STATESJune 25, 2015Mr. Wicker (for himself, Mr. Blumenthal, Mr. Franken, Mr. Moran, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 6, 2016Reported by Mr. Thune, without amendmentA BILLTo direct the Federal Communications Commission to extend to private land use restrictions its rule
			 relating to reasonable accommodation of amateur service communications.
	
 1.Short titleThis Act may be cited as the Amateur Radio Parity Act of 2015. 2.FindingsCongress finds the following:
 (1)More than 700,000 radio amateurs in the United States are licensed by the Federal Communications Commission in the amateur radio service.
 (2)Amateur radio, at no cost to taxpayers, provides a fertile ground for technical self-training in modern telecommunications, electronics technology, and emergency communications techniques and protocols.
 (3)There is a strong Federal interest in the effective performance of amateur radio stations established at the residences of licensees. Such stations have been shown to be frequently and increasingly precluded by unreasonable private land use restrictions, including restrictive covenants.
 (4)Federal Communications Commission regulations have for 3 decades prohibited the application to amateur radio stations of State and local regulations that preclude or fail to reasonably accommodate amateur service communications, or that do not constitute the minimum practicable regulation to accomplish a legitimate State or local purpose. Commission policy has been and is to permit erection of a station antenna structure at heights and dimensions sufficient to accommodate amateur service communications.
 (5)The Federal Communications Commission has sought guidance and direction from Congress with respect to the application of the Commission’s limited preemption policy regarding amateur radio communications to private land use restrictions, including restrictive covenants.
 3.Accommodation of amateur service communicationsNot later than 120 days after the date of the enactment of this Act, the Federal Communications Commission shall amend section 97.15(b) of title 47, Code of Federal Regulations, so that such section prohibits application to amateur service communications of any private land use restriction, including a restrictive covenant, that—
 (1)precludes such communications; (2)fails to reasonably accommodate such communications; or
 (3)does not constitute the minimum practicable restriction on such communications to accomplish the legitimate purpose of the private entity seeking to enforce such restriction.December 6, 2016Reported without amendment